DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s paper filed on 10/19/2021 have been received and entered. Claims 1 and 4 have been amended. Claims 2, 3, and 9-12 have been cancelled. Claim 19 has been added. Claims 1, 4-8 and 13-19 are pending in the application.
Applicant’s remark has been considered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to correct typo-error as follows: 
Claim 1, line 11, delete “.” after word “wherein”  
Claim 19, line 4, insert --.-- at the end
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1, 4-8 and 13-19 are allowable over the prior art of record because the amendment submitted by the applicant on 10/19/21 included limitations that corporate into the claim 1 with significantly more in performance operation to clarify the claimed invention and overcome the rejection in the record. In combination of the amended claimed invention, none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation of “…wherein a signal that periodically changes is output from the sensor, and when a value of the detection signal based on the signal that periodically changes exceeds a predetermined range, the specific processing unit performs the control processing for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Wasiner (US20010013771) discloses phase failure monitoring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRYAN BUI/Primary Examiner, Art Unit 2865